Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,786,793 (“Maeda” or “M”).
Regarding claim 1, M teaches a multimode antenna system (that of figs 1-3, which operates at different modes at different frequencies, as shown in figs 4 and 5) comprising: a printed circuit board (10); a first antenna (11) connected to the printed circuit board (as shown); and a second antenna (12) connected to the printed circuit board (as shown), the second antenna being approximately 90 degrees out of phase from the first antenna (column 4, lines 55-56).
Regarding claim 2, M fails to teach that the printed circuit board is a generally-circular printed circuit board.
However circular printed circuit boards were old and well-known.
Thus, it would have been obvious to employ a circular pcb.
The motivation would have been to accommodate a circular enclosure, which is often employed with circularly polarized antennas, such as M’s antenna.
Regarding claim 17, M teaches that the printed circuit board is coplanar with each of the first antenna and the second antenna (as shown in fig 2, 11 and 12 lie on the top of 10; Thus, the bottom of 12 and 13 share the same plane as the top of 10).
Regarding claim 20, M teaches an electronic device (that of figs 1-3) comprising: a printed circuit board (10); a first antenna (11) connected to the printed circuit board (as shown); and a second antenna (12) connected to the printed circuit board, the second antenna being approximately 90 degrees out of phase from the first antenna (column 4, lines 55-56).
Nevertheless, M fails to teach a housing with a planar base; the printed circuit board positioned within the housing; a speaker assembly positioned within the housing.
However, M teaches that its antenna can be used in a mobile voice device (column 1, lines 9-11). In addition, it was old and well-known for housings of mobile devices to have planar bases and speaker assemblies within those housings.
Thus, it would have been obvious to provide a housing with a planar base; the printed circuit board positioned within the housing; a speaker assembly positioned within the housing.
The motivation would have been to employ M’s antenna in a mobile voice device, as described in M.



Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845